 



Exhibit 10.7
GUARANTY
     This GUARANTY (“Guaranty”) is executed as of May 23, 2007, by INFOUSA INC.,
a Delaware corporation (“Guarantor”), for the benefit of SUBURBAN CAPITAL
MARKETS, INC., a Maryland corporation (together with its successors and assigns,
“Lender”).
     A. Papillion Building LLC, a Delaware limited liability company
(“Borrower”), is indebted to Lender with respect to a loan (“Loan”) pursuant to
that certain Fixed Rate Note dated of even date herewith, payable to the order
of Lender in the original principal amount of $20,331,000.00 (together with all
renewals, modifications, increases and extensions thereof, the “Note”), which is
secured by the liens and security interests of a Deed of Trust and Security
Agreement of even date herewith (as the same may be amended, restated, extended,
or otherwise modified from time to time, the “Mortgage”), and further evidenced,
secured or governed by the other Loan Documents (as defined in the Mortgage);
and
     B. Lender is not willing to make the Loan or otherwise extend credit to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and
     C. Guarantor is the owner of a direct or indirect interest in Borrower, and
Guarantor will directly benefit from Lender’s making the Loan to Borrower.
     NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower
thereunder and to extend such additional credit as Lender may from time to time
agree to extend under the Loan Documents, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
     1.1 Guaranty of Obligation. Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor and that each
Guarantor shall fully perform each and every term and provision hereof.
     1.2 Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” shall mean the Debt (as defined in the Note) in the
event of (i) any fraud or material misrepresentation by Borrower or any
Guarantor in connection with the Loan, (ii) any petition or proceeding for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by Borrower (or if any such
petition or proceeding was not so filed by Borrower, but Borrower or Guarantor
or their respective agents, affiliates, officers or employees consented to,
acquiesced in arranged or otherwise participated in bringing about the
institution of such petition or proceeding), or (iii) any material breach or
default under the provisions of Section 9 of the Mortgage (entitled
“Single-Purpose Entity/Separateness”) or

 



--------------------------------------------------------------------------------



 



Section 12 of the Mortgage (entitled “Transfer or Encumbrance of the Property”).
In addition, the Guaranteed Obligations shall also include and Guarantor shall
also be liable for, and shall indemnify, defend and hold Lender, its successors
and assigns, and their respective shareholders, employees, officers, directors,
and agents (each an “Indemnified Party”) harmless from and against, any and all
loss, cost, expense, damage, claim or other obligation (including, without
limitation, reasonable attorney’s fees and costs of defense) incurred or
suffered by Lender and arising out of or in connection with the following:
     (i) any breach of the Environmental Liabilities Agreement executed by
Borrower and Guarantor for the benefit of Lender, dated on or about the date
hereof, including the indemnification provisions contained therein;
     (ii) any failure to comply with the provisions of the Loan Documents
prohibiting subordinate financing or the sale, transfer or encumbrance of the
Property or any direct or indirect ownership interest in Borrower;
     (iii) any application in violation of the Loan Documents or other
misapplication by Borrower, its agents, affiliates, officers or employees of any
funds derived from the Property, including security deposits, insurance proceeds
and condemnation awards;
     (iv) after the occurrence of an Event of Default or otherwise to the extent
the Loan Documents require such application, Borrower’s failure to apply
proceeds of rents (including rents collected in advance) or any other receipts
in respect of the leases (lease termination and modification payments and
recoveries upon defaulted leases) and other income or funds derived from the
Property or any other collateral when received to the costs of maintenance and
operation of the Property and to the payment of taxes, lien claims, insurance
premiums, monthly payments of principal and interest or escrow payments or other
payments due under the Loan Documents;
     (v) Borrower, Guarantor or any Affiliate contests or in any way interferes
with, directly or indirectly, any foreclosure action or sale commenced by Lender
or with any other enforcement of Lender’s rights, powers or remedies under any
of the Loan Documents or under any document evidencing, securing or otherwise
relating to the Property or any other collateral for the Debt (whether by making
any motion, bringing any counterclaim, claiming any defense, seeking any
injunction or other restraint, commencing any action seeking to consolidate any
such foreclosure or other enforcement with any other action, or otherwise),
other than contests brought in good faith by Borrower upon which such Borrower
ultimately prevails through a favorable court order in favor of Borrower;
     (vi) the seizure or forfeiture of the Property, or any portion thereof, or
Lender’s interest therein, resulting from criminal wrongdoing by Borrower, its
agents, affiliates, officers or employees;
     (vii) in the event Lender has waived (or Borrower has failed to pay or the
Mortgage does not require) the monthly collection for real and personal property
taxes,

2



--------------------------------------------------------------------------------



 



assessments, insurance premiums, or ground rents, then failure by Borrower to
pay any or all such taxes, assessments, premiums and rents;
     (viii) waste of the Property;
     (ix) any failure by Borrower to insure the Property in accordance with the
Loan Documents;
     (x) the removal or disposal of any portion of the Property after an Event
of Default to the extent such Property is necessary to the operation,
preservation or protection of the Property in Lender’s reasonable discretion and
is not replaced by Borrower with like property of equivalent value, function and
design;
     (xi) any payments made by Borrower to any affiliated property manager or
other Affiliate of Borrower after the occurrence and during the continuance of
an Event of Default;
     (xii) Borrower’s collection of Rents more than one month in advance or
entering into or modifying Leases, or receipt of monies by Borrower or its
Affiliates in connection with the modification of any Leases, in violation of
the Mortgage; and
     (xiii) any documentary stamp, intangibles tax, mortgage recording tax or
other transfer or mortgage or mortgage debt taxes or fees or other similar taxes
or fees charged upon any transfer of the Property to or by Borrower or upon the
making of the loan evidenced by the Note or upon the Note or Mortgage or the
recording or acceptance thereof, and any brokerage commission or finder’s fees
claimed in connection with the transactions contemplated by the Loan Documents.
     The Guaranteed Obligations shall also include, and Guarantor shall be
personally liable for and pay to Lender upon demand all fees, costs and
expenses, including without limitation legal fees and expenses, incurred by
Lender and its servicers in connection with the enforcement by Lender of any
obligations of Borrower for which Borrower is personally liable under Section 12
of the Note and under the Environmental Liabilities Agreement, and any
obligations of Guarantor for which Guarantor is liable hereunder, together with
interest accrued on any such unpaid obligations at the Default Rate (as such
term is defined in the Note).
     1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and is not a guaranty of
collection. This Guaranty may not be revoked by Guarantor and shall continue to
be effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor and after (if Guarantor is a natural
person) Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.

3



--------------------------------------------------------------------------------



 



     1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations,
the transactions creating the Guaranteed Obligations or otherwise.
     1.5 Payment by Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at maturity or earlier by
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein; provided, however, Lender shall use
commercially reasonable efforts to deliver notices of defaults to Guarantor.
Lender’s failure to deliver such notices to Guarantor shall not affect, reduce
or diminish Lender’s rights and remedies available under this Guaranty or any of
the Loan Documents or diminish Guarantor’s obligation to pay the amount due on
the Guaranteed Obligations immediately upon demand by Lender. Such demand(s) may
be made at any time coincident with or after the time for payment of all or part
of the Guaranteed Obligations and may be made from time to time with respect to
the same or different items of Guaranteed Obligations. Such demand shall be
deemed made, given and received in accordance with the notice provisions hereof.
     1.6 No Duty to Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce such payment by Guarantor, first to (a) institute suit or
exhaust its remedies against Borrower or others liable on the Loan or the
Guaranteed Obligations or any other person, (b) enforce Lender’s rights against
any collateral which shall ever have been given to secure the Loan, (c) enforce
Lender’s rights against any other guarantors of the Guaranteed Obligations,
(d) join Borrower or any others liable on the Guaranteed Obligations in any
action seeking to enforce this Guaranty, (e) exhaust any remedies available to
Lender against any collateral which shall ever have been given to secure the
Loan or (f) resort to any other means of obtaining payment of the Guaranteed
Obligations. Lender shall not be required to mitigate damages (except in
accordance with law) or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
     1.7 Waivers. Guarantor agrees to the provisions of the Loan Documents and
hereby waives notice of (a) any loans or advances made by Lender to Borrower,
(b) acceptance of this Guaranty, (c) any amendment or extension of the Note or
of any other Loan Documents, (d) the execution and delivery by Borrower and
Lender of any other loan or credit agreement or of Borrower’s execution and
delivery of any promissory notes or other documents arising under the Loan
Documents or in connection with the Property, (e) the occurrence of any breach
by Borrower or Event of Default, (f) Lender’s transfer or disposition of the
Guaranteed Obligations or any part thereof, (g) sale or foreclosure (or posting
or advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (h) protest, proof of non-payment or default by Borrower, or
(i) any other action at any time taken or omitted by Lender, and, generally, all
demands and notices of every kind in connection with this Guaranty, the Loan
Documents and

4



--------------------------------------------------------------------------------



 



any documents or agreements evidencing, securing or relating to any of the
Guaranteed Obligations and the obligations hereby guaranteed.
     1.8 Payment of Expenses. In the event that Guarantor should breach or fail
to timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Lender, pay Lender all costs and expenses (including court costs
and reasonable attorneys’ fees) incurred by Lender in the enforcement hereof or
the preservation of Lender’s rights hereunder. The covenant contained in this
section shall survive the payment and performance of each Guaranteed Obligation.
     1.9 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other action under any debtor relief
law or any judgment, order or decision thereunder, Lender must rescind or
restore any payment, or any part thereof, received by Lender in satisfaction of
the Guaranteed Obligations, as set forth herein, any prior release or discharge
from the terms of this Guaranty given to Guarantor by Lender shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of Borrower and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by Guarantor’s performance of such obligations and then
only to the extent of such performance.
     1.10 Deferment of Rights of Subrogation, Reimbursement and Contribution.
          (a) Notwithstanding any payment or payments made by Guarantor
hereunder, Guarantor will not assert or exercise any right of Lender or of
Guarantor against Borrower to recover the amount of any payment made by
Guarantor to Lender by way of subrogation, reimbursement, contribution,
indemnity, or otherwise arising by contract or operation of law, and Guarantor
shall not have any right of recourse to or any claim against assets or property
of Borrower, whether or not the obligations of Borrower have been satisfied, all
of such rights being herein expressly waived by Guarantor. Each Guarantor agrees
not to seek contribution or indemnity or other recourse from any other
Guarantor. If any amount shall nevertheless be paid to a Guarantor by Borrower
or another Guarantor prior to payment in full of the Obligations (hereinafter
defined), such amount shall be held in trust for the benefit of Lender and shall
forthwith be paid to Lender to be credited and applied to the Obligations,
whether matured or unmatured. The provisions of this section shall survive the
termination of this Guaranty and any satisfaction and discharge of Borrower by
virtue of any payment, court order or any applicable law.
          (b) Notwithstanding the provisions of subsection 1.10(a), each
Guarantor shall have and be entitled to (i) all rights of subrogation otherwise
provided by applicable law in respect of any payment it may make or be obligated
to make under this Guaranty and (ii) all claims it would have against Borrower
or any other Guarantor in the absence of subsection 1.10(a) and to assert and
enforce the same, in each case on and after, but at no time prior to, the date
(the “Subrogation Trigger Date”) which is ninety-one (91) days after the date on
which all sums owed to Lender under the Loan Documents (the “Obligations”) have
been paid in full, but if and only if (x) no Event of Default of the type
described in subsections 22(g) or 22(h) of the Mortgage with respect to Borrower
or any other Guarantor has existed at any time on and after the date of this
Guaranty to and including the Subrogation Trigger Date, and (y) the existence of
each Guarantor’s rights under this subsection 1.10(b) would not make such
Guarantor a creditor

5



--------------------------------------------------------------------------------



 



(as defined in the Bankruptcy Code, as such term is hereinafter defined) of
Borrower or any other Guarantor in any insolvency, bankruptcy, reorganization or
similar proceeding commenced on or prior to the Subrogation Trigger Date.
     1.11 Bankruptcy Code Waiver. It is the intention of the parties that no
Guarantor shall be deemed to be a “creditor” or “creditors” (as defined in
Section 101 of the United States Bankruptcy Code (the “Bankruptcy Code”)) of
Borrower or of any other Guarantor by reason of the existence of this Guaranty
in the event that Borrower or any other Guarantor becomes a debtor in any
proceeding under the Bankruptcy Code, and in connection herewith, Guarantor
hereby waives any such right as a “creditor” under the Bankruptcy Code. This
waiver is given to induce Lender to make the Loan evidenced by the Note to
Borrower. After the Loan is paid in full and there shall be no obligations or
liabilities under this Guaranty outstanding, this waiver shall be deemed to be
terminated.
     1.12 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower.
ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
     Guarantor hereby consents and agrees to each of the following and agrees
that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
Guarantor waives any common law, equitable, statutory or other rights (including
without limitation rights to notice) which Guarantor might otherwise have as a
result of or in connection with any of the following:
     2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
Note, Loan Documents, or other document, instrument, contract or understanding
between Borrower and Lender or any other parties pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.
     2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to Borrower or Guarantor.
     2.3 Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations or the Debt; or any
dissolution of Borrower or Guarantor, or any sale, lease or transfer of any or
all of the assets of Borrower or Guarantor, or any changes in the shareholders,
partners or members of Borrower or Guarantor; or any reorganization of Borrower
or Guarantor.
     2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement

6



--------------------------------------------------------------------------------



 



executed in connection with the Guaranteed Obligations, for any reason
whatsoever, including without limitation the fact that (a) the Guaranteed
Obligations, or any part thereof, exceed the amount permitted by law, (b) the
act of creating the Guaranteed Obligations or any part thereof is ultra vires,
(c) the officers or representatives executing the Note or the other Loan
Documents or otherwise creating the Guaranteed Obligations acted in excess of
their authority, (d) the Guaranteed Obligations violate applicable usury laws,
(e) Borrower has valid defenses, claims or offsets (whether at law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (f) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable or (g) the Note or any of the other Loan Documents have been
forged or otherwise are irregular or not genuine or authentic, it being agreed
that Guarantor shall remain liable hereon regardless of whether Borrower or any
other person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.
     2.5 Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.
     2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
     2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations. Lender shall
use commercially reasonable efforts to deliver notices of such releases to
Guarantor. Lender’s failure to deliver such notices to Guarantor shall not
affect, reduce or diminish Lender’s rights and remedies available under this
Guaranty or any of the Loan Documents or diminish Guarantor’s obligation to pay
the amount due on the Guaranteed Obligations immediately upon demand by Lender.
     2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (a) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, (b) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any

7



--------------------------------------------------------------------------------



 



security therefor or (c) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligations.
     2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
     2.10 Offset. The Note, the Guaranteed Obligations and the liabilities and
obligations of Guarantor to Lender hereunder shall not be reduced, discharged or
released because of or by reason of any existing or future right of offset,
claim or defense of Borrower against Lender or any other party or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
     2.11 Merger. The reorganization, merger or consolidation of Borrower into
or with any other corporation or entity.
     2.12 Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.
     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Loan Documents, the Guaranteed Obligations or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof. It is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether or not
contemplated, and whether or not otherwise or particularly described herein,
which obligation shall be deemed satisfied only upon the full and final payment
and satisfaction of the Guaranteed Obligations.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce Lender to enter into the Loan Documents and extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:
     3.1 Benefit. Guarantor is an affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.
     3.2 Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with

8



--------------------------------------------------------------------------------



 



the value of any and all collateral intended to be created as security for the
payment of the Note or Guaranteed Obligations; however, Guarantor is not relying
on such financial condition or the collateral as an inducement to enter into
this Guaranty.
     3.3 No Representation by Lender. Neither Lender nor any other party has
made any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.
     3.4 Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is and will be solvent, has and will have assets which, fairly valued,
exceed its obligations, liabilities (including contingent liabilities) and debts
and has and will have property and assets sufficient to satisfy and repay its
obligations and liabilities.
     3.5 Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not
and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
     3.6 Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
     3.7 Review of Documents. Guarantor has examined the Note and all of the
Loan Documents.
     3.8 Litigation. There are no proceedings pending or, so far as Guarantor
knows, threatened before any court or administrative agency which, if decided
adversely to Guarantor, would materially adversely affect the financial
condition of Guarantor or the authority of Guarantor to enter into, or the
validity or enforceability of, this Guaranty.
     3.9 Tax Returns. Guarantor has filed all required federal, state and local
tax returns and has paid all taxes as shown on such returns as they have become
due. No claims have been assessed and are unpaid with respect to such taxes.
ARTICLE IV
SUBORDINATION OF CERTAIN INDEBTEDNESS
     4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or

9



--------------------------------------------------------------------------------



 



otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
The Guarantor Claims shall include without limitation all rights and claims of
Guarantor against Borrower (arising as a result of subrogation or otherwise) as
a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations to the extent the provisions of Section 1.10 hereof are
unenforceable. Upon the occurrence of an Event of Default or the occurrence of
an event which would, with the giving of notice or the passage of time, or both,
constitute an Event of Default, Guarantor shall not receive or collect, directly
or indirectly, from Borrower or any other party any amount upon the Guarantor
Claims.
     4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving Borrower as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon the Guarantor Claims. Guarantor hereby assigns
such dividends and payments to Lender. Should Lender receive, for application
upon the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that portion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.
     4.3 Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Lender an amount equal to the amount of all funds, payments,
claims or distributions so received and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Lender, and Guarantor covenants promptly
to pay the same to Lender.
     4.4 Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of Guarantor Claims shall be and remain inferior and subordinate to any
liens, security interests, judgment liens, charges or other encumbrances upon
Borrower’s assets securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of Guarantor or Lender presently exist or are
hereafter created or attach. Without the prior written consent of Lender,
Guarantor shall not (a) exercise or enforce any creditor’s right it may have
against Borrower, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgages, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Borrower held by Guarantor.

10



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty nor consent to departure therefrom shall be
effective unless in writing, and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.
     5.2 Joint and Several Liability. If Guarantor consists of more than one
person or entity, the obligations and liabilities of each such person or entity
hereunder shall be joint and several.
     5.3 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if delivered or sent by: (a) hand
delivery, (b) certified or registered United States mail, postage prepaid,
(c) nationally recognized overnight delivery service or (d) by facsimile
transmission, addressed if to Lender or to Guarantor at its applicable address
set forth below, or at such other address and person as shall be designated from
time to time by any party hereto, as the case may be, in a written notice to the
other parties hereto in the manner provided for herein. A notice shall be deemed
to have been given: in the case of hand delivery, at the time of delivery; in
the case of registered or certified mail, when delivered or three Business Days
(as such term is defined in the Mortgage) after mailing and in the case of
overnight delivery and facsimile transmission, on the Business Day after the
same was sent. A party receiving a notice which does not comply with the
technical requirements for notice hereunder may elect to waive any deficiencies
and treat the notice as having been properly given. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Guaranty to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.

     
If to Guarantor:
  InfoUSA
 
  5711 South 86th Circle
 
  Omaha, NE 68127
 
  Attn: CFO
 
  Facsimile: 402-537-6065
 
   
With a copy to:
  Koley Jessen P.C.
 
  One Pacific Place, Suite 8C
 
  1125 South 103 Street
 
  Omaha, NE 68124
 
  Attn: Brian L. Harr
 
  Facsimile: 402-390-9005
 
   
If to Lender:
  Suburban Capital Markets, Inc.

11



--------------------------------------------------------------------------------



 



     
 
  11 N. Washington Street
 
  Suite 230
 
  Rockville, MD 20850
 
  Attn: Deidre Proffitt
 
  Facsimile: 301-340-9242

     5.4 Governing Law; Jurisdiction. This Guaranty shall be governed by and
construed in accordance with the laws of the State in which the real property
encumbered by the Mortgage is located and the applicable laws of the United
States of America. Guarantor hereby irrevocably submits to the jurisdiction of
any court of competent jurisdiction located in the state in which the Property
is located in connection with any proceeding arising out of or relating to this
Guaranty.
     5.5 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
     5.6 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party whom such amendment is sought to be enforced.
     5.7 Parties Bound; Assignment. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives, provided, however, that Guarantor may not,
without the prior written consent of Lender, assign any of its rights, powers,
duties or obligations hereunder.
     5.8 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.
     5.9 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
     5.10 Defined Terms. Terms used herein but not defined herein shall have the
meanings ascribed to them in the Mortgage.
     5.11 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of or on behalf of each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing

12



--------------------------------------------------------------------------------



 



the legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.
     5.12 Financial Statements. Guarantor shall furnish or cause to be furnished
to Lender any statements or reports filed on EDGAR regarding Guarantor within
five (5) days of such statement or report being filed on EDGAR
     5.13 Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby,
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
     5.14 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
     5.15 Waiver of Right to Trial by Jury. GUARANTOR HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE MORTGAGE, OR THE OTHER LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY GUARANTOR.

13



--------------------------------------------------------------------------------



 



     EXECUTED as of the day and year first above written.

                  GUARANTOR:    
 
                INFOUSA, a Delaware corporation    
 
           
 
  By:   /s/ Stormy L. Dean    
 
           
 
  Name:   Stormy L. Dean    
 
  Title:   Chief Financial Officer    

 